1 Reported in 35 N.W.2d 744.
James J. Coughlin, hereinafter referred to as plaintiff, who appeared in his own behalf in the trial below, is the owner of the east half of the northeast quarter of section 29, in township 115, range 18, this state. A condemnation proceeding was commenced by the town of Rosemount, in Dakota county, to acquire a small strip of plaintiff's land in order that a road bordering the same might be widened. Plaintiff, being dissatisfied with the award made *Page 495 
by the town, appealed to the district court. The case was tried to a jury, and a verdict rendered awarding plaintiff no damages. The land involved consisted of approximately one acre. Thereafter, plaintiff moved the trial court for a new trial, which was denied, following which this appeal was taken.
Plaintiff states no grounds for a new trial in his motion. Consequently, there is nothing for us to consider, and the order of the trial court must be affirmed. M.S.A. 547.01; Clark v. C. N. Nelson Lbr. Co. 34 Minn. 289, 25 N.W. 628; Spencer v. Stanley, 74 Minn. 35, 76 N.W. 953; Hoyt v. Kittson County State Bank, 180 Minn. 93, 230 N.W. 269; In re Estate of Williams, 217 Minn. 634, 13 N.W.2d 736.
Affirmed.